              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DAYSEAN HENDERSON,                            :     Civil No. 1:19-CV-1468
                                              :
      Plaintiff                               :     (Chief Judge Jones)
                                              :
v.                                            :     (Magistrate Judge Carlson)
                                              :
LAWRENCE MAHALLY, et al.,                     :
                                              :
      Defendants                              :

                           MEMORANDUM ORDER

      I.     Factual Background

      There is a motion for summary judgment pending in the prisoner civil rights

case. (Doc. 60). The inmate-plaintiff, in turn, has filed a motion for extension of

time in which to complete discovery. (Doc. 63). Upon consideration of these

matters, given the pending and potentially dispositive motion filed in this case, for

the reasons set forth below we will DENY the motion for extension of the

discovery deadlines, (Doc. 63), without prejudice, and STAY further discovery

pending resolution of the motion for summary judgment.

      II.    Discussion

      Several basic guiding principles inform our resolution of the instant

discovery issues. At the outset, rulings regarding the proper scope and timing of

discovery are matters consigned to the court’s discretion and judgment. Thus, it


                                          1
has long been held that decisions regarding Rule 37 motions are “committed to the

sound discretion of the district court.” DiGregorio v. First Rediscount Corp., 506

F.2d 781, 788 (3d Cir. 1974). Similarly, issues relating to the timing and scope of

discovery permitted under Rule 26 also rest in the sound discretion of the Court.

Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987). Thus, a

court’s decisions regarding the conduct of discovery will be disturbed only upon a

showing of an abuse of discretion. Marroquin-Manriquez v. I.N.S., 699 F.2d 129,

134 (3d Cir. 1983). This far-reaching discretion extends to rulings by United States

Magistrate Judges on discovery matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat'l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572,
      585 (D.N.J.1997). When a magistrate judge's decision involves a
      discretionary [discovery] matter . . . , “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D.Pa.2004) (citing Scott Paper Co. v. United
      States, 943 F.Supp. 501, 502 (E.D.Pa.1996)). Under that standard, a
      magistrate judge's discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc'ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J.1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y.1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y.2004) (holding that a
      magistrate judge's resolution of discovery disputes deserves
      substantial deference and should be reversed only if there is an abuse
      of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

                                         2
      We also note that our broad discretion over discovery matters extends to

decisions under Rule 26 relating to the issuance of protective orders limiting and

regulating the timing of discovery. Indeed, it is undisputed that: “ ‘[t]he grant and

nature of [a protective order] is singularly within the discretion of the district court

and may be reversed only on a clear showing of abuse of discretion.’” Dove v.

Atlantic Capital Corp., 963 F.2d 15, 19 (2d Cir. 1992) (quoting Galella v. Onassis,

487 F.2d 986, 997 (2d Cir. 1973) (citation omitted)).

      This discretion is guided, however, by certain basic principles. One of these

cardinal principles governing the exercise of discretion in this field is that the

district court may properly defer or delay discovery while it considers a potentially

dispositive pretrial motion, provided the district court concludes that the pretrial

motion does not, on its face, appear groundless. See, e.g., James v. York County

Police Dep’t, 160 F.App’x 126, 136 (3d Cir. 2005); Nolan v. U.S. Dep’t of Justice,

973 F.2d 843,849 (10th Cir. 1992); Johnson v. New York Univ. Sch. of Ed., 205

F.R.D. 433, 434 (S.D.N.Y. 2002). Briefly deferring discovery in such a case, while

the court determines the threshold issue of whether a complaint has sufficient merit

to go forward, recognizes a simple, fundamental truth: parties who file motions

that may present potentially meritorious and complete legal defenses to civil

actions should not be put to the time, expense, and burden of factual discovery for




                                           3
themselves and others until after these claimed legal defenses are addressed by the

court.

         In such instances, it is clearly established that:

         “[A] stay of discovery is appropriate pending resolution of a
         potentially dispositive motion where the motion ‘appear[s] to have
         substantial grounds' or, stated another way, ‘do[es] not appear to be
         without foundation in law.’ ” In re Currency Conversion Fee Antitrust
         Litigation, 2002 WL 88278, at *1 (S.D.N.Y. Jan. 22, 2002) (quoting
         Chrysler Capital Corp. v. Century Power Corp., 137 F.R.D. 209, 209-
         10 (S.D.N.Y.1991)) (citing Flores v. Southern Peru Copper Corp., 203
         F.R.D. 92, 2001 WL 396422, at *2 (S.D.N.Y. Apr. 19, 2001); Anti-
         Monopoly, Inc. v. Hasbro, Inc., 1996 WL 101277, at *2 (S.D.N.Y.
         March 7, 1996)).

Johnson v. New York Univ. School of Educ., 205 F.R.D. 433, 434 (S.D.N.Y.

2002).

         In this case there is a pending, and potentially dispositive motion before the

court. Given this pending motion, in the exercise of our discretion we will stay

discovery, and deny the plaintiff’s motion for extension of the discovery deadline.

However, we take this action without prejudice to the plaintiff seeking further

discovery if necessary once the summary judgment motion has been resolved

         An appropriate order follows. DENY the motion for extension of the

discovery deadlines, (Doc. 63), without prejudice, and STAY further discovery

pending resolution of the motion for summary judgment.

         An appropriate order follows.



                                              4
             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


DAYSEAN HENDERSON,                          :     Civil No. 1:19-CV-1468
                                            :
      Plaintiff                             :     (Chief Judge Jones)
                                            :
v.                                          :     (Magistrate Judge Carlson)
                                            :
LAWRENCE MAHALLY, et al.,                   :
                                            :
      Defendants                            :

                                    ORDER

      AND NOW, this 6th day of July 2021, in accordance with the accompanying

Memorandum and given the pending and potentially dispositive motion filed in

this case, IT IS ORDERED that we will DENY the motion for extension of the

discovery deadlines, (Doc. 63), without prejudice, and STAY further discovery

pending resolution of the motion for summary judgment. The plaintiff may renew

this motion, if necessary, once there has been a ruling on the pending motion for

summary judgment.



                                            S/ Martin C. Carlson
                                            Martin C. Carlson
                                            United States Magistrate Judge




                                        5
